Citation Nr: 0117397	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO decision which 
denied entitlement to a total disability rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Service connection is in effect for right foot pes planus 
with plantar fasciitis, Achilles tendinitis, and tarsal 
tunnel syndrome, rated 20 percent disabling; tinnitus, rated 
10 percent disabling; chronic low back pain, rated 10 percent 
disabling; chronic thoracic strain, rated 10 percent 
disabling; and left foot pes planus, gastroesophageal reflux 
disorder (GERD), and fungal infections of the feet and 
ankles, all rated 0 percent (noncompensable).  The combined 
evaluation for his service-connected disabilities is 40 
percent.  

3.  The veteran has a high school education and has worked 
primarily in construction-related fields.  

4.  The veteran's service-connected disorders do not render 
it impossible for the average person to follow a 
substantially gainful occupation or render the veteran unable 
to secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.  

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of a total disability 
rating for compensation based on individual unemployability 
on an extraschedular basis.
CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000)(to be codified at 38 U.S.C. § 5100 et. seq.); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability, as he 
is unable to work due to his service-connected disabilities.  
The Board notes that during the time this case was undergoing 
appellate development, there was a significant change in the 
law.  In November 2000, the Veterans Claims Assistance Act of 
2000 was passed.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  After reviewing the case, the 
Board concludes that all appropriate notice has been 
provided, and it does not appear that an additional 
examination is indicated.  The veteran has been notified of 
the matters needed to establish entitlement to the benefit 
requested.  There has been no indication that there is any 
evidence that could or should be obtained that would alter 
the outcome in this case.  As such, the Board will proceed to 
the merits of the case.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2000).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (Precedent Opinion of the VA General 
Counsel; see also Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992)).  

In this case, the veteran does not have a single disability 
rated at 60 percent.  Service connection is in effect for 
right foot pes planus with plantar fasciitis, Achilles 
tendinitis, and tarsal tunnel syndrome, rated 20 percent 
disabling; tinnitus, rated 10 percent disabling; chronic low 
back pain, rated 10 percent disabling; chronic thoracic 
strain, rated 10 percent disabling; and left foot pes planus, 
gastroesophageal reflux disorder (GERD), fungal infections of 
the feet and ankles, all rated 0 percent (noncompensable).  
The combined evaluation for his service-connected 
disabilities is 40 percent.  

However, the combined rating of 40 percent for his service-
connected disabilities is not the end of the inquiry.  
Although he does not satisfy the percentage rating standards 
for individual unemployability benefits, consideration to 
such benefits on an extraschedular basis may be given.  The 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record reveals that the veteran was born in 1966 and has 
completed high school.  His work history consists mainly of 
construction work during active duty and after his discharge 
from service.  He was last employed as a "front-end loader" 
in March 1999.  The veteran has indicated that he was unable 
to continue his last job due to his service-connected 
disabilities.  

On VA general medical examination in April 1998, the 
diagnoses included recurrent skin rash (fungal infection) 
right foot and history of gastroesophageal reflux disorder, 
symptoms controlled by medication  

On VA feet examination in April 1998, the veteran gave a 
history of flat feet diagnoses during service and problems 
with Achilles' tendons, bilaterally.  He complained of pain 
in both feet, predominantly on the right.  The diagnoses were 
pes planus deformity, bilateral and Achilles tendonitis, not 
evident on examination.  

On VA spine examination in April 1998, the veteran related 
that he had a history of low back strain during service with 
pain radiation to the right lower extremity.  He said that 
lifting aggravated the pain and he could not lift more than 
50 pounds.  He said that he also strained his upper back 
during service and had current complaints of pain.  On 
examination, midline tenderness in the mid thoracic spine was 
noted.  No paravertebral spasms or tenderness were noted in 
the lumbosacral spine.  Slight limitation of motion was noted 
with pain, particularly on flexion.  Straight leg raising was 
negative, bilaterally.  His lower extremities were 
neurologically intact.  Diagnoses were lumbosacral strain and 
residual thoracic strain.  X-ray studies of the lumbar and 
dorsal spine were within normal limits.  

A May 1998 VA medical record notes that the veteran 
complained of low back pain which increased with sitting and 
standing longer than 15 minutes.  

A May 1998 VA electromyography (EMG) study reflects evidence 
of moderate chronic tarsal tunnel syndrome.  No evidence of 
right lumbosacral radiculopathy or plexopathy was shown.  

VA vocational rehabilitation training records dated in April 
1999 reflect that the veteran worked in construction prior to 
joining the service and was trained as a heavy equipment 
operator during active duty.  It was noted that following 
discharge from active duty, he worked as a roofer and as a 
heavy equipment operator but was terminated after 5 days 
because he could not keep up with the work.  The veteran 
indicated that he was unable to tolerate prolonged standing 
or prolonged sitting in his work.  Vocational testing 
reflected that he operated in the above average range of 
intellectual functioning in all respects.  The rehabilitation 
counselor opined that based upon the subjective evidence 
presented by the veteran, he was, at least temporarily, in no 
physical condition to consider entering the workforce or to 
attend training classes.  Specifically, it was noted that he 
would not be provided vocational rehabilitation benefits 
because such services were not likely to result in 
employment.  

A June 1999 VA feet examination report shows that the veteran 
complained of severe right foot pain.  It was noted that the 
veteran was ambulating with a cane.  Right foot/ankle 
dorsiflexion was to 10 degrees and plantar flexion was to 40 
degrees. Inversion and eversion was full.  Mild pain at the 
posterior plantar surface of his calcaneous was noted.  The 
diagnostic impression was bilateral pes planus, symptomatic 
on the right.  

A June 1999 VA skin examination report shows that the veteran 
had a history of fungal infection of the feet with no current 
problems with such after being treated with an oral 
medication for the condition.  The diagnosis was treated 
tinea pedis.  

On VA spine examination in June 1999, the veteran had full 
range of motion of the lumbar spine in all modalities.  The 
examiner indicated that the veteran had lumbar spine films 
which were consistent with degenerative changes and 
retrolisthesis.  It was noted that the veteran appeared to be 
in some discomfort and during periods of exacerbation would 
be likely to have some difficulty with activities of daily 
living.  The examiner also commented that the veteran had no 
objective neurologic deficit and had full strength in his 
lower extremities.  In this regard, it was noted that the 
veteran should be able to carry out his activities of daily 
living, for the most part, unaided.  

The veteran underwent a VA audio examination in June 1999.  
He complained of decreased hearing and bilateral tinnitus.  
Testing revealed hearing within normal limits, bilaterally.  

VA hospital records dated September 1999 to October 1999 
reflect that the veteran was admitted for substance abuse 
treatment.  

VA medical records dated from October 1999 to August 2000 
generally show that the veteran participated in a chronic 
pain management program primarily due to back pain.  Other 
records noted that the veteran received physical therapy for 
back symptoms.  Several records note treatment for alcohol 
and cocaine dependence.  A November 1999 record reveals that 
the veteran was seen complaining of pain in all positions.  
Objective examination was essentially normal.  The diagnostic 
assessment was exaggerated pain.  A July 2000 record shows 
that he complained of worsening upper thoracic back pain with 
no radiation, worse with light activity.  He stated that he 
was able to start working again after lumbar injections; 
however, his current pain symptoms left him unemployed.  X-
ray studies of the thoracic spine conducted in July 2000 
reflect central disc protrusion at T8-9 with deformation of 
the cord.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities, while numerous are sufficient 
to render it impossible for the average person or for the 
veteran individually to secure and follow any substantially 
gainful occupation.  While the veteran's service-connected 
disabilities may certainly limit him from some forms of work, 
they do not prevent all substantially gainful employment for 
which he is qualified by reason of his education and work 
experience.  In evaluating the veteran's claim, the Board 
stresses that only disabilities stemming from the service-
connected conditions may be considered.  The Board notes that 
the veteran has other medical problems, including a history 
of alcohol and cocaine dependence which are not shown to be 
related to his service connected disabilities or otherwise 
service connected at this time.  Moreover, he has cervical 
spinal complaints, additional arthritic complaints, carpal 
tunnel complaints, and neuropsychiatric complaints which are 
not currently service connected.

The VA vocational rehabilitation findings have been reviewed.  
While they indicated the veteran could not sit for more than 
15 minutes, this appears based on his history rather that the 
medical findings.  The veteran has been shown to have a good 
range of back motion, to have only minimal findings on x-ray, 
and has involvement and cervical spinal complaints for which 
service connection has not been established.  It is also 
noted that some records have suggested an exaggeration of the 
pain when undergoing examination.  The veteran has disagreed 
with that characterization, but the amount of reported pain 
seems extreme for the physical findings objectively 
identified.  

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorders, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment.  Van Hoose, supra.  In this regard, the Board 
notes that the veteran was denied VA vocational 
rehabilitation services due to constant pain and his 
inability to sit or stand for prolonged periods of time.  
However, as noted, the determination was based primarily on 
the veteran's subjective descriptions of his symptoms and 
noted that the veteran was only temporarily unable to enter 
training or to enter the work force.  The Board notes that 
the vocational rehabilitation determination does not bind VA 
to a finding of unemployability.  He has not presented, nor 
has the Board found, circumstances that place this veteran in 
a different position than other veterans rated 40 percent 
disabling.  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  38 C.F.R. §§ 4.1, 4.15 (1998); Van Hoose.  The 
veteran's service-connected disabilities are not, in the 
Board's determination, so severely disabling as to render him 
or the average person similarly situated unable to secure and 
follow substantially gainful employment, nor does the 
evidence of record reflect that these conditions would render 
him individually unable to follow a substantially gainful 
occupation.  Accordingly, entitlement to a total disability 
rating based on individual unemployability is not warranted.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  




ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

